--------------------------------------------------------------------------------


[logo2.jpg]
Confirmation of OTC Convertible Note Hedge
 



 
Date:
July 19, 2006

 
To:
New River Pharmaceuticals Inc. (“Counterparty”)

 

 
Attention:
Clifton R. Herndon II

V.P., Finance and Controller

 
Telephone No.:
540-633-7900

 
Facsimile No.:
540-633-7939

 
From:
Merrill Lynch International (“MLI”)

 
MLI Reference: #
 
______________________________________________________________________________________
 
Dear Sir / Madam:
 
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above-referenced transaction entered into among
Counterparty, MLI and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Agent” or “MLPFS”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
 
The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for purposes of the Equity Definitions and a “Swap Transaction” for the purposes
of the Swap Definitions.
 
This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement” or “Agreement”) as if we had executed an
agreement in such form (but without any Schedule and with elections specified in
the “ISDA Master Agreement” Section of this Confirmation) on the Trade Date. In
the event of any inconsistency between the provisions of that agreement and this
Confirmation, this Confirmation will prevail for the purpose of this
Transaction. The parties hereby agree that the Transaction evidenced by this
Confirmation shall be the only Transaction subject to and governed by the
Agreement.
 
The terms of the particular Transaction to which this Confirmation relates are
as follows:
 
General Terms:
 
Trade Date:
July 19, 2006

 
Effective Date:
The date of issuance of the Reference Notes.

 
1

--------------------------------------------------------------------------------


 
Option Style:
Modified American, as described under “Settlement Terms” below.

 
Option Type:
Call

 
Seller:
MLI

 
Buyer:
Counterparty

 
Shares:
The shares of common stock, $0.001 par value, of Counterparty (Security Symbol:
“NRPH”) or such other securities or property into which the Reference Notes are
convertible on the date of determination.

 
Premium:
$39,500,000

 
Premium Payment Date:
The 4th Exchange Business Date following the Trade Date.



Exchange:
The NASDAQ Global Market.

 
Related Exchange(s):
All Exchanges

 
Reference Notes:
3.5% Convertible Subordinated Notes due 2013 of Counterparty in the original
principal amount of $125,000,000.

 
Applicable Portion of the
 

Reference Notes:
100%. For the avoidance of doubt, the Calculation Agent shall, as it deems
necessary, take into account the Applicable Portion of the Reference Notes in
determining or calculating any delivery or payment obligations hereunder,
whether upon a Conversion Date (as defined below) or otherwise.

 
Note Indenture:
The indenture, dated as of closing of the issuance of the Reference Notes,
between Counterparty and Wilmington Trust Company, as trustee relating to the
Reference Notes, as the same may be amended, modified or supplemented, subject
to the “Additional Termination Events” provisions of this Confirmation. Certain
defined terms used herein have the meanings assigned to them in the Note
Indenture.

 
Procedures for Exercise:
 
Potential Exercise Dates:
Each Conversion Date.

 
Conversion Date:
Each “conversion date” for any Reference Note pursuant to the terms of the Note
Indenture (the principal amount of Reference Notes so converted, the “Conversion
Amount” with respect to such Conversion Date) occurring before the Expiration
Date.

 

 
If the Conversion Amount for any Conversion Date is less than the aggregate
principal amount of Reference Notes then outstanding, then the terms of this
Transaction shall continue to apply, subject to the terms and conditions set
forth herein, with respect to the remaining outstanding principal amount of the
Reference Notes multiplied by the Applicable Portion of the Reference Notes.

 
Expiration Period:
The period from and excluding the Trade Date to and including the Expiration
Date.

 
2

--------------------------------------------------------------------------------


 
Expiration Date:
The earliest of (i) the maturity date of the Reference Notes, (ii) the first day
on which none of such Reference Notes remain outstanding, whether by virtue of
conversion, issuer repurchase or otherwise and (iii) the occurrence of an
Additional Termination Event hereunder in respect of the termination of the
Transaction in whole but not in part.

 
Exercise Notice:
Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options hereunder, Buyer shall provide Seller with written notice
prior to 5:00 p.m. New York City time on the Exchange Business Day prior to the
first Trading Day in the Conversion Reference Period (both as defined in the
Note Indenture) relating to the Reference Notes converted on the relevant
Conversion Date of (i) the number of Reference Notes being converted on the
relevant Conversion Date, (ii) the first Trading Day in the relevant Conversion
Reference Period for the Reference Notes and (iii) if any, the applicable Cash
Percentage (as defined in the Note Indenture); provided that with respect to
Reference Notes converted during the period beginning on July 1, 2013 and ending
on the business day immediately preceding the maturity date of the Reference
Notes, the related Exercise Notice shall be delivered prior to 5:00 p.m. New
York City time on such Maturity Date (as defined in the Note Indenture); and
provided further that the delivery by Buyer of an Exercise Notice after the
Conversion Reference Period has commenced but prior to the close of business on
the fifth Trading Day of such Conversion Reference Period shall be effective, in
which case the Settlement Method shall be Net Share Settlement but without
regard to subsection (ii) of the definition of Net Share Settlement and subject
to adjustments to the Net Share Settlement Amount as specified below.

 


Seller’s Telephone Number
and Telex and/or Facsimile
Number and Contact Details
for purpose of Giving Notice:            Address:  Merrill Lynch International
Merrill Lynch Financial Centre
2 King Edward Street
London EC1A 1HQ
Attention: Manager, Fixed Income Settlements
Facsimile No.: +44 207 995 2004
Telephone No.: +44 207 995 3769
 
Settlement Terms:
 
Settlement Method:
Net Share Settlement or Net Cash Settlement consistent with Buyer’s election
with respect to the Reference Notes converted on the applicable Conversion Date,
provided that Net Share Settlement shall apply in the event that Buyer elects to
deliver any Shares in connection with the applicable Conversion Date.

 
Settlement Date:
Subject to the delivery of an Exercise Notice to the Seller, the third (3rd)
Exchange Business Day following the final Trading Day in the applicable
Conversion Reference Period in respect of the relevant Conversion Date.

 
Net Share Settlement:
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, Seller shall deliver to Buyer on the related Settlement Date (i) a
number of Shares equal to the related Net Share Settlement Amount, provided that
in the event that the number of Shares calculated comprises any fractional
Share, only whole Shares shall be delivered and an amount equal to the value of
such fractional Share shall be payable by Seller to Buyer in cash and (ii) (x)
an amount in cash equal to the cash amount, if any, paid by Buyer in excess of
the principal amount of the applicable Reference Notes for such Conversion Date
under the Note Indenture multiplied by (y) the Applicable Portion of the
Reference Notes. The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and
9.12 of the Equity Definitions shall apply to any delivery of Shares hereunder,
provided that the Representation and Agreement in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of the Shares.

 
3

--------------------------------------------------------------------------------


 
Net Cash Settlement:
In lieu of the obligations set forth in Section 8.1 of the Equity Definitions,
on the Settlement Date Seller shall deliver to Buyer an amount in cash equal to
the related Net Cash Settlement Amount.

 
Net Share Settlement Amount:
For each Conversion Date, the number of Shares equal to the Shares delivered by
Buyer for such Conversion Date under the Note Indenture multiplied by the
Applicable Portion of the Reference Notes, provided that if an Exercise Notice
with respect to such Conversion Date has not been delivered to the Seller prior
to the first Trading Day of the Conversion Reference Period applicable to such
Conversion Date, the Net Share Settlement Amount for such Conversion Date shall
be adjusted by the Calculation Agent to account for the reduced number of
Trading Days from the delivery of the Exercise Notice to the end of the
applicable Conversion Reference Period with respect to such Conversion Date. No
reduction of the Net Share Settlement Amount shall reduce the Net Share
Settlement Amount below zero.

 
Net Cash Settlement Amount:
For each Conversion Date, an amount equal to the cash delivered by the Buyer in
excess of the principal amount of the applicable Reference Notes for such
Conversion Date under the Note Indenture multiplied by the Applicable Portion of
the Reference Notes.

 
Adjustments: 
 
Method of Adjustment:
Calculation Agent Adjustment

 
Extraordinary Events:
 
Consequences for Merger Events:
 

 
Share-for-Share:
The Transaction will be adjusted consistent with the Reference Notes as provided
in the Note Indenture.

 

 
Share-for-Other:
The Transaction will be adjusted consistent with the Reference Notes as provided
in the Note Indenture.

 

 
Share-for-Combined:
The Transaction will be adjusted consistent with the Reference Notes as provided
in the Note Indenture.

 
Tender Offer:
Applicable

 
Consequences of Tender Offers:
The Transaction will be adjusted consistent with the Reference Notes as provided
in the Note Indenture.

 
Nationalization, Insolvency
and Delisting:
Cancellation and Payment (Calculation Agent Determination), provided Buyer shall
determine whether payment shall be settled in cash or Shares.

 
4

--------------------------------------------------------------------------------


 
Additional Disruption Events:
 

 
Change in Law:
Applicable

 

 
Failure to Deliver:
Applicable. If there is inability in the market to deliver Shares due to
illiquidity on a day that would have been a Settlement Date, then the Settlement
Date shall be the first succeeding Exchange Business Day on which there is no
such inability to deliver, but in no such event shall the Settlement Date be
later than the date that is two (2) Exchange Business Days immediately following
what would have been the Settlement Date but for such inability to deliver.

 

 
Insolvency Filing:
Applicable

 

 
Hedging Disruption Event:
Applicable

 

 
Increased Cost of Hedging:
Not Applicable

 

 
Loss of Stock Borrow:
Not Applicable

 

 
Increased Cost of Stock Borrow:
Not Applicable

 

 
Hedging Party:
Seller

 

 
Determining Party:
Seller

 
Non-Reliance:
Applicable

 
Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

 
Additional Acknowledgments:
Applicable

 
Additional Agreements, Representations and Covenants of Buyer, Etc.:
 
1.
Buyer hereby represents and warrants to Seller, on each day from the Trade Date
to and including the earlier of (i) August 19, 2006 and (ii) the date by which
Seller is able to initially complete a hedge of its position relating to this
Transaction, that:

 
5

--------------------------------------------------------------------------------


 

 
a.
it will coordinate (and cause any “affiliated purchaser” (as defined in Rule
10b-18 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) to coordinate) any purchases, directly or indirectly (including
by means of any cash-settled or other derivative instrument), of Shares or any
security convertible into or exchangeable or exercisable for Shares with any
purchases by Seller of its hedge in connection with this Transaction;

 

 
b.
it will not engage in, or be engaged in, any “distribution,” as such term is
defined in Regulation M promulgated under the Exchange Act, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M (it being understood that Buyer makes
no representation pursuant to this clause in respect of any action or inaction
taken by Seller or any initial purchaser of the Reference Notes); and

 

 
c.
Buyer has publicly disclosed all material information necessary for Buyer to be
able to purchase or sell Shares in compliance with applicable federal securities
laws and that it has publicly disclosed all material information with respect to
its condition (financial or otherwise).

 
2.
If Buyer would be obligated to receive cash from Seller pursuant to the terms of
this Agreement for any reason without having had the right (other than pursuant
to this paragraph (2)) to elect to receive Shares in satisfaction of such
payment obligation, then Buyer may elect that Seller deliver to Buyer a number
of Shares having a cash value equal to the amount of such payment obligation
(such number of Shares to be delivered to be determined by the Calculation Agent
acting in a commercially reasonable manner to determine the number of Shares
that could be purchased over a reasonable period of time with the cash
equivalent of such payment obligation). Settlement relating to any delivery of
Shares pursuant to this paragraph (2) shall occur within a reasonable period of
time.

 
3.
Counterparty is not, and after giving effect to the Transaction contemplated
hereby, will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 
Over-Allotment Option:
 
If the Initial Purchaser (as such term is defined in the Purchase Agreement
between the Counterparty and Merrill Lynch, Pierce, Fenner & Smith Incorporated
dated as of July 19, 2006 (the “Purchase Agreement”) relating to the purchase of
the Reference Notes) exercises its right to receive additional Reference Notes
pursuant to an over-allotment option, then Seller and Buyer will, concurrently
with the closing of such over-allotment option exercise, enter into a
confirmation for an OTC Convertible Note Hedge with respect to such additional
Reference Notes on substantially identical terms, including pricing, as this
Confirmation or amend this Confirmation to account for such over-allotment
option exercise. Such additional or amended confirmation shall provide for the
payment by Counterparty to Seller of the additional Premium related thereto.
 
Additional Termination Events:
 
The occurrence of any of the following shall be an Additional Termination Event
for purposes of this Transaction:
 
1.
Amendment Event. If an Amendment Event (as defined below) occurs, this
Transaction shall terminate in its entirety and, notwithstanding anything to the
contrary herein, no payments shall be required hereunder in connection with such
Amendment Event.

 
“Amendment Event” means that the Counterparty amends, modifies, supplements or
obtains a waiver of (a) any term of the Note Indenture or the Reference Notes
relating to the principal amount, coupon, maturity, repurchase obligation of the
Counterparty or redemption right of the Counterparty, (b) any material term
relating to conversion of the Reference Notes (including changes to the
conversion price, conversion settlement dates or conversion conditions) or (c)
any term that would require consent of the holders of 100% of the principal
amount of the Reference Notes to amend;
 
6

--------------------------------------------------------------------------------


 
2.
Repayment Event. If a Repayment Event (as defined below) occurs, this
Transaction shall terminate only to the extent of the principal amount of
Reference Notes that cease to be outstanding as a result of such Repayment Event
and, notwithstanding anything to the contrary herein, no payments shall be
required hereunder in connection with such Repayment Event.

 
“Repayment Event” means that (a) any Reference Notes are repurchased (whether in
connection with or as a result of a change of control, howsoever defined, or for
any other reason) by the Counterparty, (b) any Reference Notes are delivered to
the Counterparty in exchange for delivery of any property or assets of the
Counterparty or any of its subsidiaries (howsoever described), other than as a
result of and in connection with a Conversion Date, (c) any principal of any of
the Reference Notes is repaid prior to the Final Maturity Date (as defined in
the Note Indenture) (whether following acceleration of the Reference Notes or
otherwise), provided that no payments of cash made in respect of the conversion
of a Reference Note shall be deemed a payment of principal under this clause
(c), (d) any Reference Notes are exchanged by or for the benefit of the holders
thereof for any other securities of the Counterparty or any of its Affiliates
(or any other property, or any combination thereof) pursuant to any exchange
offer or similar transaction or (e) any of the Reference Notes is surrendered by
Counterparty to the trustee for cancellation, other than registration of a
transfer of such Reference Notes or as a result of and in connection with a
Conversion Date; or
 
3.
Initial Purchase Event. If an Initial Purchase Event (as defined below) occurs,
this Transaction shall terminate automatically in its entirety and,
notwithstanding anything to the contrary herein, only the payments specified
below shall be required hereunder in connection with such Initial Purchase
Event.

 
“Initial Purchase Event” means that the transactions contemplated by the
Purchase Agreement shall fail to close for any reason.
 
If an Initial Purchase Event occurs for any reason other than a breach of the
Purchase Agreement by the Initial Purchaser, then all payments previously made
hereunder shall be returned to the person making such payment, including the
Premium, less an amount equal to the product of (a) 3,635,042 Shares and (b) the
sum of (i) US$0.50 per Share and (ii) an amount equal to the excess, if any, of
the closing price of the Shares on the Trade Date over the closing price of the
Shares on the date of the Termination Event (the “Break Expense”); provided that
any negative amount shall be replaced by zero and provided further that to the
extent the Premium has not been paid, Buyer shall promptly pay Seller the Break
Expense. Seller and Buyer agree that actual damages would be difficult to
ascertain under these circumstances and that the amount of liquidated damages
resulting from the determination in the preceding sentence is a good faith
estimate of such damages and not a penalty.
 
If an Initial Purchase Event occurs due to a breach of the Purchase Agreement by
the Initial Purchaser, then all payments previously made hereunder, including
the Premium, promptly shall be returned to the person making such payment and no
payments shall be required hereunder in connection with such Initial Purchase
Event.
 
Staggered Settlement:
 
If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Buyer hereunder on any Settlement Date would exceed
8.0% of all outstanding Shares, then Seller may, by notice to Buyer on or prior
to such Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares comprising the related Net Share Settlement Amount on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:
 
1.
in such notice, Seller will specify to Buyer the related Staggered Settlement
Dates (the first of which will be such Nominal Settlement Date and the last of
which will be no later than twenty (20) Trading Days (as defined in the Note
Indenture) following such Nominal Settlement Date) or delivery times and how it
will allocate the Shares it is required to deliver hereunder among the Staggered
Settlement Dates or delivery times;

 
7

--------------------------------------------------------------------------------


 
2.
the aggregate number of Shares that Seller will deliver to Buyer hereunder on
all such Staggered Settlement Dates or delivery times will equal the number of
Shares that Seller would otherwise be required to deliver on such Nominal
Settlement Date; and

 
3.
the Net Share Settlement terms will apply on each Staggered Settlement Date,
except that the Shares comprising the Net Share Settlement Amount will be
allocated among such Staggered Settlement Dates or delivery times as specified
by Seller in the notice referred to in clause (1) above.

 
Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to Buyer
from time to time prior to the date on which Seller would be obligated to
deliver them to Buyer pursuant to Net Share Settlement terms set forth above,
and Buyer agrees to credit all such early deliveries against Seller’s
obligations hereunder in the direct order in which such obligations arise. No
such early delivery of Shares will accelerate or otherwise affect any of Buyer’s
obligations to Seller hereunder.
 
Disposition of Hedge Shares:
 
Seller intends to conduct its hedging activities in connection with the
Transaction in a manner that it believes, based on its reasonable judgment, will
not require Counterparty to register under the Securities Act or any state
securities laws the Shares (the “Hedge Shares”) acquired by Seller for the
purpose of hedging its obligations pursuant to the Transaction. In addition,
Counterparty hereby agrees that if, in the reasonable judgment of Seller based
on advice of counsel, the Hedge Shares cannot be sold in the U.S. public market
by Seller without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Seller to sell the Hedge Shares in a
registered offering, make available to Seller an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(a) enter into an agreement, in form and substance satisfactory to Seller,
substantially in the form of an underwriting agreement for a registered
offering, (b) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (c) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Seller, (d) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (e) afford
Seller a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Seller, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section shall apply at the election of Counterparty; (ii) in order to allow
Seller to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Seller, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Seller, due diligence rights (for Seller or any designated buyer
of the Hedge Shares from Seller), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Seller (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Seller for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Seller at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Seller. “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
NRPH <equity> VAP (or any successor thereto) in respect of the period from 9:45
a.m. to 3:45 p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).
 
Repurchase Notices:
 
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Seller a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Notice Percentage as
determined on such day is (i) greater than 6% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). In the event that Counterparty fails to
provide Seller with a Repurchase Notice on the day and in the manner specified
in this section, then Counterparty agrees to indemnify and hold harmless Seller,
its affiliates and their respective directors, officers, employees, agents and
controlling persons (Seller and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable and documented expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Seller. Counterparty will not be liable
under this Indemnity provision to the extent that any loss, claim, damage,
liability or expense is found in a final judgment by a court to have resulted
from MLI’s gross negligence or willful misconduct. The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, (i) the numerator of which
is the product of the number of outstanding Reference Notes and the number of
Shares per Reference Note equal to the Conversion Rate (as defined in the Note
Indenture) and (ii) the denominator of which is the number of Shares outstanding
on such day.
 
8

--------------------------------------------------------------------------------


 
Compliance with Securities Laws:
Each party represents and agrees that, in connection with this Transaction and
all related or contemporaneous sales and purchases of Shares by either party,
Buyer, or in the case of Seller, the person(s) that directly influences the
specific trading decisions of Seller, has complied and will comply with the
applicable provisions of the Securities Act of 1933, as amended (the “Securities
Act”), and the Exchange Act, and the rules and regulations each thereunder,
including, without limitation, Rules 10b-5 and 13e and Regulation M under the
Exchange Act; provided that each party shall be entitled to rely conclusively on
any information communicated by the other party concerning such other party’s
market activities.
 
 
Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Buyer represents and warrants to Seller that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws.
 
 
Buyer further represents:
 
 
(a) Buyer is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);
 
 
(b) Buyer acknowledges that as of the date hereof and without limiting the
generality of Section 13.1 of the Equity Definitions, Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

 
9

--------------------------------------------------------------------------------



Account Details:
Account for payments and

 
deliveries to Buyer:
ABA # 021 001 033

Bankers Trust / Deutsche Bank Trust Co America
Bankers Trust Plaza
New York, NY
Account # 008 10 775
For account of Merrill Lynch
For sub-account # 171-08A45
Account of: New River Pharmaceuticals Inc.



 
Account for payment to Seller:
Chase Manhattan Bank, New York

ABA#: 021-000-021
FAO: ML Equity Derivatives
A/C: 066213118
 
Bankruptcy Rights:
In the event of Buyer’s bankruptcy, Seller’s rights in connection with this
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that Seller’s rights with
respect to any other claim arising from this Transaction prior to Buyer’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.

 
Set-Off:
Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.

 
Collateral:
None.

 
Transfer:
Buyer shall have the right to assign its rights and delegate its obligations
hereunder with respect to any portion of this Transaction, subject to Seller’s
consent, such consent not to be unreasonably withheld; provided that such
assignment or transfer shall be subject to receipt by Seller of opinions and
documents reasonably satisfactory to Seller and effected on terms reasonably
satisfactory to the Seller with respect to any legal and regulatory requirements
relevant to the Seller; provided further that Buyer shall not be released from
its obligation to deliver a Exercise Notice. Seller may transfer any of its
rights or delegate its obligations under this Transaction with the prior written
consent of Buyer, which consent shall not be unreasonably withheld.

 
Regulation:
Seller is regulated by The Securities and Futures Authority Limited.

 
Matters Relating to Agent:
 
1.
MLPFS will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Buyer and Seller;



2.
Unless Seller is a “major U.S. institutional investor,” as defined in Rule 15a-6
of the Exchange Act, neither Buyer nor Seller will contact the other without the
direct involvement of MLPFS;



3.
MLPFS’s sole role under this Agreement and with respect to any Transaction is as
an agent of Buyer and Seller on a disclosed basis and MLPFS shall have no
responsibility or liability to Buyer or Seller hereunder except for gross
negligence or willful misconduct in the performance of its duties as agent.
MLPFS is authorized to act as agent for Buyer, but only to the extent expressly
required to satisfy the requirements of Rule 15a-6 under the Exchange Act in
respect of the Options described hereunder. MLPFS shall have no authority to act
as agent for Buyer generally or with respect to transactions or other matters
governed by this Agreement, except to the extent expressly required to satisfy
the requirements of Rule 15a-6 or in accordance with express instructions from
Buyer.

 
10

--------------------------------------------------------------------------------


 
ISDA Master Agreement:
 
With respect to the Agreement, Seller and Counterparty each agree as follows:
 
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
 
“Specified Transaction” will have the meaning specified in Section 14 of the
Agreement.
 
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.
 
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and Counterparty.
 
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.
 
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
 
“Termination Currency” means USD.
 
Tax Representations.
 
(a)
Payer Representations. For the purpose of Section 3(e) of the Agreement, each
party represents to the other party that it is not required by any applicable
law, as modified by the practice of any relevant governmental revenue authority,
of any Relevant Jurisdiction to make any deduction or withholding for or on
account of any Tax from any payment (other than interest under Section 2(e),
6(d)(ii), or 6(e) of the Agreement) to be made by it to the other party under
the Agreement. In making this representation, each party may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of the Agreement, (ii) the satisfaction of the agreement contained in Section
4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.

 
(b)
Payee Representations. For the purpose of Section 3(f) of the Agreement, each
party makes the following representations to the other party:

 

 
(i)
Seller represents that it is a corporation organized under the laws of England
and Wales.

 

 
(ii)
Counterparty represents that it is a corporation incorporated in the
Commonwealth of Virginia.

 
Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:
 
(a)
Tax forms, documents or certificates to be delivered are:

 
Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.
 
(b)
Other documents to be delivered:

 
11

--------------------------------------------------------------------------------


 
Party Required to Deliver Document
Document Required to be Delivered
When Required
Covered by Section 3(d) Representation
Counterparty
Evidence of the authority and true signatures of each official or representative
signing this Confirmation
 
Upon or before execution and delivery of this Confirmation
Yes
Counterparty
Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificates as Seller shall reasonably request
 
Upon or before execution and delivery of this Confirmation
Yes
Seller
Guarantee of its Credit Support Provider, substantially in the form of Exhibit A
attached hereto, together with evidence of the authority and true signatures of
the signatories, if applicable
Upon or before execution and delivery of this Confirmation
Yes

 
Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).
 
Addresses for Notices. For the purpose of Section 12(a) of the Agreement:
 
Address for notices or communications to Seller for all purposes:
 

 
Address:
Merrill Lynch International

Merrill Lynch Financial Centre
2 King Edward Street
London EC1A 1HQ

 
Attention:
Manager, Fixed Income Settlements

 
Facsimile No.:
44 207 995 2004

 
Telephone No.:
44 207 995 3769

 
Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:
 

 
Address:
GMI Counsel

Merrill Lynch World Headquarters
4 World Financial Center
New York, New York 10080

 
Attention:
Global Equity Derivatives

 
Facsimile No.:
(212) 449-6576

 
Telephone No.:
(212) 449-6309

 
12

--------------------------------------------------------------------------------


 
Address for notices or communications to Counterparty for all purposes:
 

 
Address:
New River Pharmaceuticals Inc.

1881 Grove Avenue
Radford, Virginia 24141

 
Attention:
Clifton R. Herndon II

V.P., Finance and Controller

 
Telephone No.:
540-633-7900

 
Facsimile No.:
540-633-7939



Process Agent. For the purpose of Section 13(c) of the Agreement, Seller
appoints as its Process Agent:
 

 
Address:
Merrill Lynch, Pierce, Fenner & Smith Incorporated

222 Broadway, 16th Floor
New York, New York 10038

 
Attention:
Litigation Department

 
Counterparty does not appoint a Process Agent.
 
Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Seller nor Counterparty is a Multibranch Party.
 
Calculation Agent.  The Calculation Agent is Seller, whose judgments,
determinations and calculations in this Transaction and any related hedging
transaction between the parties shall be made in good faith and in a
commercially reasonable manner.
 
Credit Support Document.
 
Seller: Guarantee of ML & Co. in the form attached hereto as Exhibit A.
 
Counterparty: Not Applicable
 
Credit Support Provider.
 
With respect to Seller: ML & Co.
 
With respect to Counterparty: Not Applicable.
 
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
 
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into this
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
 
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
 
Basic Representations.  Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
 
Eligible Contract Participant; Line of Business.  Each party agrees and
represents that it is an “eligible contract participant” as defined in Section
1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this Agreement
and the Transaction thereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1a(33) of the CEA, and it has entered into this Confirmation and this
Transaction in connection with its business or a line of business (including
financial intermediation), or the financing of its business.
 
13

--------------------------------------------------------------------------------


 
Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Agreement is modified
to read as follows:
 
No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.
 
Amendment of Section 3(a)(iv).  Section 3(a)(iv) of the Agreement is modified by
inserting the following at the beginning thereof:
 
“To such party’s best knowledge,”
 
Acknowledgements:
 
(a)
The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

 
(b) 
The parties hereto intend for:

 

 
(i)
this Transaction to be a “securities contract” as defined in Section 741(7) of
Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for the
protections under Section 555 of the Bankruptcy Code;

 

 
(ii)
a party’s right to liquidate this Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as defined in the Bankruptcy
Code;

 

 
(iii)
all payments for, under or in connection with this Transaction, all payments for
the Shares and the transfer of such Shares to constitute “settlement payments”
as defined in the Bankruptcy Code.

 
Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.” Section
6(d)(ii) is further modified by deleting the words “two Local Business Days” in
the fourth line thereof and substituting therefore “three Local Business Days.”
 
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to Transactions.”
 
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
 
14

--------------------------------------------------------------------------------


 
Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller) that such disclosure is required by law or by
the rules of The NASDAQ Global Market or any securities exchange.
 
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with any such
Section) shall be so held to be invalid or unenforceable.
 
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
 
[Signatures follow on separate page]
 
15

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.
 

 
Very truly yours,
 
 
MERRILL LYNCH INTERNATIONAL
 
 
 
By:  
/s/ Fran Jacobson  
Name:  
Fran Jacobson

 
Confirmed as of the date first above written:
 
NEW RIVER PHARMACEUTICALS INC.
 
 
By:  
/s/ Krish S. Krishnan
Name:  
Krish S. Krishnan
Title:
Chief Operating Officer, Chief Financial Officer and Secretary

 
Acknowledged and agreed as to matters to the Agent:
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Solely in its capacity as Agent hereunder


 
By:  
/s/ Rhonda Garguito
Name:  
Rhonda Garguito

 
16

--------------------------------------------------------------------------------



EXHIBIT A
 
GUARANTEE OF MERRILL LYNCH & CO., INC.
 
FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to New River
Pharmaceuticals Inc. (the “Company”), the due and punctual payment of any and
all amounts payable by Merrill Lynch International, a company organized under
the laws of England and Wales (“ML”), under the terms of the Confirmation of OTC
Convertible Note Hedge between the Company and ML (ML as Seller), dated as of
July 19, 2006 (the “Confirmation”), including, in case of default, interest on
any amount due, when and as the same shall become due and payable, whether on
the scheduled payment dates, at maturity, upon declaration of termination or
otherwise, according to the terms thereof. In case of the failure of ML
punctually to make any such payment, ML & Co. hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by the
Company to ML & Co.; provided, however that delay by the Company in giving such
demand shall in no event affect ML & Co.’s obligations under this Guarantee.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by the Company upon the
insolvency, bankruptcy or reorganization of ML or otherwise, all as though such
payment had not been made.
 
ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML covenants that this guarantee will not be discharged except
by complete payment of the amounts payable under the Confirmation. This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.
 
ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
 
ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.
 
This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation.
 
This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.
 
17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.
 

 
MERRILL LYNCH & CO., INC.
 
By:
/s/ Patricia Kropiewnicki
   
Name: Patricia Kropiewnicki
   
Title: Designated Secretary
   
Date: July 19, 2006


 
18

--------------------------------------------------------------------------------